Citation Nr: 9908387	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-13 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain with degenerative arthritis and L5-S1 
disc space narrowing and with bilateral lumbar 
radiculopathies.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1960 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in July 1997, at 
which time it was remanded for further development.  Such 
development having been completed the case is again properly 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected low back disability is 
currently characterized as chronic lumbar strain with 
degenerative arthritis and L5-S1 disc space narrowing and 
with bilateral lumbar radiculopathies.

3.  The low back disability is currently manifested by 
constant low back pain with numbness in the right leg a 
history of sciatica, and partial neuropathy of the right 
saphenous nerve secondary to vascular surgery of the right 
femoral artery; of a severity to result in functional 
impairment.  






CONCLUSION OF LAW

The criteria for a 40 percent evaluation for chronic lumbar 
strain with degenerative arthritis and L5-S1 disc space 
narrowing and with bilateral lumbar radiculopathies have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5293, 5295 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the veteran's claim for 
increase is new, well grounded and adequately developed.  
This finding is partly based on the veteran's evidentiary 
assertion that his service-connected disability has increased 
in severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 631-
32 (1992)).  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  See Waddell v. Brown, 5 Vet. App. 454, 456 (1993); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
; 38 C.F.R. Part 4 (1998).  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected low back disability.


I.  Factual Background

In a January 1988 rating decision, service connection was 
granted for the veteran's low back disability.  The 
disability was classified as chronic lumbar strain with 
degenerative arthritis and L5-S1 disc space narrowing.  A 10 
percent evaluation was assigned and an effective date of June 
17, 1987 was assigned.  The RO noted that the veteran 
suffered a lumbar strain in service in December 1962, that he 
re-injured his back in service in April 1964 when he was in a 
car accident, and that he was treated on more than one 
occasion in1968 for low back pain and problems.  An October 
1987 VA examination showed that the veteran had chronic 
lumbar strain and degenerative arthritis.  The records also 
showed that the veteran had been treated by a chiropractor 
for his back following service separation.  The veteran was 
notified of the favorable rating decision in January 1988.

In February 1990, the veteran went to the VA with complaints 
of low back pain.  He stayed for one day and was referred for 
a compensation and pension examination.  The final diagnosis 
was chronic lumbar strain.  

In February 1990, the veteran underwent a VA examination 
which showed that his gait was normal.  In the lumbar spine 
there was 85 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion, and rotation was to 40 degrees.  
There was no sensory loss in the legs.  It was also noted 
that the veteran could squat comfortably.  The diagnosis was 
chronic lumbar strain and degenerative joint disease of the 
L5-S1 disc with narrowing and scoliosis.  

In March 1990, the RO issued a confirmed rating decision and 
denied the veteran's request for an evaluation over 10 
percent for his service-connected low back disability.  

In November 1991, the veteran underwent a VA examination.  At 
that time he complained of extreme back pain with pain going 
down into the legs and with occasional numbness.  X-rays 
revealed marked degenerative disc disease of L5-S1; minimal 
scoliosis; and that the disc diseases of L5-S1 had increased 
since 1990.  Physical examination revealed that the gait was 
slow and careful.  There was a normal contour of the back.  
Lumbar spine motion was 65 degrees of flexion, 30 degrees of 
extension, 20 degrees of lateral flexion, and 35 degrees of 
rotator motion.  The diagnosis was chronic lumbar strain with 
marked degenerative joint disease of L5-S1, space narrowing 
and minimal scoliosis. 

In December 1991, the RO issued a confirmed rating decision 
and denied the veteran's request for an evaluation over 10 
percent for his service connected low back disability.  It 
was noted that the veteran's overall impairment was not shown 
to be moderate.

September 1992 VA treatment records reveal that the veteran 
was seen on an outpatient basis.  The veteran indicated that 
he wanted to be seen for his arthritis.  It was noted that 
the veteran complained of pain to the back and pain that 
radiated down his legs.  The assessment was degenerative 
joint disease and probable fibromyalgia.  

In February 1993, the veteran underwent a VA examination.  
The examiner wrote that the veteran moved slowly as though to 
avoid bending the lower back.  Physical examination of the 
back revealed that the spine was straight, and that no 
scoliosis was seen.  The examiner wrote "lumbar curve is 
gentle lordosis."  It was noted that there was no muscle 
spasm, no surgical scar and no deformity.  The area of pain 
indicated was the midline for very low sacrum to high lumbar 
spine with some extension into the right upper buttock.  
Straight leg raising was essentially negative.  The veteran 
was able to raise his right and left legs to 85 degrees 
elevation with tightness, and discomfort in the posterior of 
the legs.  Back pain was noted and it was noted that there 
was no radicular pain.  The examiner indicated that the range 
of motion for the back included backward flexion to 12 
degrees with pain; forward flexion to 21 degrees with pain; 
left lateral flexion to 17 degrees and right lateral flexion 
to 18 degrees.  There was equal muscle mass in both thighs 
and calves.  Corresponding x-rays revealed an impression of 
mild levoscoliosis and disc degeneration at L5-S1.  

The diagnosis was 1.) mild levoscoliosis of the lumbo-sacral 
spine; disc degeneration at L5-S1; 2). chronic low back pain 
with radiation to lower limbs; rule out herniated nucleus 
pulposus.  It was recommended that the veteran see a 
neurologist and that related tests be performed.  

In April 1993, the veteran was admitted to the VA hospital 
for an overnight stay to include a compensation and pension 
examination.  The examination was one for injuries of the 
spinal cord.  It was noted that, subjectively, the veteran 
complained of lumbar pain going to the right posterior thigh 
to the calves to tingling of the sole of the right foot.  
There was no pain with cough, and the examiner indicated that 
there was almost normal gait.  Physical examination revealed 
that the shoulders were equal, iliac crest were equal.  Spine 
was straight and there was no spasm.  It was noted that 
anteflexion was 50, posterior extension was 30, lateral 
flexion was 25 on the left and 30 on the right, and rotation 
was 60 degrees bilaterally.  It was noted that the veteran 
sat at 90 degrees flexion of his back during the examination.  
It was noted that lumbar spine x-rays revealed mild to 
moderate degree of degenerative joint disease at L4-S1 with 
minimal scoliosis.  There was also mild spurring according to 
the examiner.  The final diagnosis was osteoarthritis of the 
lumbar spine, minimal scoliosis of L4-L5 disc space 
narrowing; history of lumbar strain.  

In a May 1993 rating decision, the RO increased the veteran's 
disability evaluation from 10 percent to 20 percent.  The RO 
noted that the veteran complained of increased low back pain 
with pain experienced in the lower extremity during 
outpatient treatment, and that arthritic changes in the 
lumbar spine and restricted movement due to back pain had 
been confirmed by VA examination.  The RO indicated that, 
given the restricted movement and pain experienced, 
entitlement to a 20 percent evaluation for the veteran's 
service connected low back disability was demonstrated; and 
that severe or pronounced impairment was not shown to warrant 
a higher evaluation.  The effective date of the increased 
rating was from August 27, 1992 and the disability was 
characterized as chronic lumbar strain with degenerative 
arthritis and L5-S1 disc space narrowing.  

In April 1995, the veteran underwent a VA examination for the 
spine.  Subjective complaints revealed that the veteran had 
chronic daily severe low back pain with radiation down the 
posterolateral border of both legs to both ankles.  Any 
bending, turning or twisting aggravated his low back pain.  
Under objective findings, the examiner wrote that the veteran 
was a thin-build, muscular, alert male in no acute distress.  
Under specific evaluation, the examiner indicated that there 
were postural abnormalities.  The veteran noted frequent 
positional changes secondary to his low back pain.  For fixed 
deformity, it was noted that the spine was straight; that 
there was mild lordosis; and no scoliosis was noted.  
Regarding the musculature of the back, the veteran noted 
discomfort, mid lumbar spine.  Musculature was symmetrical 
and equal and there was no palpable spasm.  Straight leg 
raises were 52 degrees on the right and 56 degrees on the 
left, non radiating.  For range of motion, it was noted that 
forward flexion was 42 degrees with discomfort expressed, 
back extension was 29 degrees with discomfort expressed, left 
lateral flexion was 32 degrees, right lateral flexion was 37 
degrees, rotation of the left was 33 degrees, and rotation of 
the right was 35 degrees.  Regarding objective evidence of 
pain on motion, the examiner wrote "yes," and it was noted 
that discomfort was expressed by the veteran with range of 
motion activity and mobility activity on the examining table.  
Regarding neurologic involvement, there was grossly equal 
motor strength, muscle mass, slight decreased pin prick, 
lateral border, left foot, S1 distribution; deep tendon 
reflexes 0 to 1+ over 4+.  There was intact cerebellar.  It 
was noted that x-rays of the lumbar spine were pending at the 
time.  The examination diagnosis was chronic low back pain, 
probably secondary to chronic mechanical strain, probable 
partial degenerative disc disease, L5-S1, degenerative 
arthritis.  The Board notes that the pending x-rays were not 
associated with the examination report.  

In a June 1995 rating decision, evaluation of the veteran's 
service-connected back condition was continued at 20 percent 
disabling.  A summary of the April 1995 VA examination was 
noted.  

In an August 1995 letter, the veteran was notified by the 
Social Security Administration (SSA) that he had a fully 
favorable decision on his claim for benefits.  In that 
decision, the SSA determined that the veteran had impairments 
considered to be severe under the Social Security Act; and 
those impairments were listed as 6 disorders including 
degenerative disease of the lumbosacral spine.  

In April 1996, the veteran testified at a personal hearing 
before the RO.  The veteran indicated that his last job of 
driving a truck required a lot of sitting as did taking 
college courses, and he was unable to sit for the required 
amount of time due to the pain associated with his back 
disability.  Hearing Transcript (T.) 2.  The veteran 
described his back pain as a dull throb that worked its way 
down into his legs.  T. 4.  The veteran indicated that his 
back hurt mostly all of the time, and that the pain was in 
the lower back.  T. 6, 8.  He could walk two blocks at most 
without pain.  Id.  The veteran described increased pain as 
tightening muscle spasms that he had on a daily basis.  Id.  
He also described numbness in his legs and feet.  T. 9.  

A May 1996 VA examination notation revealed that the veteran 
reported for x-rays on May 10th, but could not stay for the 
EMG, neurological, or orthopedic doctors.  He was rescheduled 
for May 24th, and failed to report for the examinations.  The 
scheduled peripheral nerves and spine examinations were 
thereafter canceled.  

In July 1996, the veteran underwent a private electromyogram 
(EMG) examination.  It was noted by history that the veteran 
was seen with bilateral lower extremity discomfort for the 
past two decades.  It was noted that the veteran had constant 
low back pain which had particularly worsened during the past 
few years.  More recently, there had been more symptoms to 
his right lower extremity with low back pain radiating down 
the back to his thigh and crossing the lateral portion of his 
leg, onto the anterolateral portion of his ankle.  The 
veteran also complained of bilateral weakness on both legs.  
His gait was slower than before, but he had not had any bowel 
or bladder signs or symptoms.  

On examination, the veteran was not in any distress.  There 
was no significant evidence of focal atrophy, though the 
veteran's musculature was not well developed according to the 
physician.  Straight leg raising test was positive on both 
sides at an angle of 75 degrees.  It was noted that, 
neurologically, the veteran's mental status and cranial 
nerves were grossly intact.  Motor examination of his lower 
extremities revealed 5/5 strength in most muscle groups with 
some element of give-way weakness due to pain.  Muscle groups 
tested included the hip abductors, hip flexor and extensors, 
hip adductors, knee extensors, knee flexors, ankle 
dorsiflexion and plantar flexion.  Sensory examination 
demonstrated patchy decreased pinprick on the right leg 
particularly on the dorsum of the foot.  Reflexes were 
decreased, trace in both patella and 1+ in both ankle jerks.  
The electromyogram report revealed that nerve conduction 
studies were performed in the right lower extremity.  The 
right sensory nerve action potential of the right sural nerve 
was normal.  The compound muscle action potential of the 
right peroneal and tibial nerves were also normal.  
Corresponding F-wave latencies were within normal limits as 
well.  

Extensive needle examination was done in both lower 
extremities including the related paraspinals.  The 
insertional activity and spontaneous activity was reported as 
essentially normal for all the muscles examined except for 
the right gluteus medius muscle which demonstrated few 
positive waves.  There was evidence of significant motor unit 
remodeling in several levels including L3, L4 and L5 levels 
bilaterally with more prominent remodeling noted on the right 
side. 

Regarding the electromyogram interpretation, the physician 
wrote:

The EMG findings demonstrate bilateral lumbar 
radiculopathies involving several levels probably 
from L3 to L5, with greater involvement of the L4-
L5 myotomes.  There is also greater evidence of 
chronicity on the right-sided L4-L5 myotomes.  
There is evidence of minimal ongoing activity most 
prominent at the paraspinals only.  Electrically 
these lesions are mild to moderate in degree on the 
right side and mild in degree on the left.  The 
differential diagnosis for multiple lumbosacral 
radiculopathies would include diabetes mellitus, 
degenerative spine disease, cauda equina syndrome, 
lumbar canal stenosis, leptomeninges spread as well 
as other causes.  

In a February 1997 rating decision, the RO continued the 
evaluation of low back condition as 20 percent disabling.  
The RO noted that the condition was previously diagnosed and 
evaluated as chronic lumbar strain with degenerative 
arthritis and L5-S1 disc space narrowing, and that bilateral 
lumbar radiculopathies were found to be part of the low back 
condition.  It was noted that the previous diagnosis had been 
modified to add the bilateral lumbar radiculopathies and that 
the condition was now evaluated as intervertebral disc 
syndrome, 20 percent disabling.  The RO noted that the 
veteran's private physician in July 1996 revealed that a 
differential diagnosis for multiple lumbosacral 
radiculopathies would be degenerative spine disease, a 
condition which the veteran had; and that, therefore, the 
bilateral lumbar radiculopathies were considered part of the 
veteran's service-connected low back condition and no 
increase in the evaluation was warranted.  

In a July 1997 determination, the Board remanded the 
veteran's claim to the RO for further development.  The Board 
noted that the record included a favorable decision from the 
SSA awarding benefits relating to the veteran's back 
disability; and that, based upon certain clinical records, 
SSA determined that the veteran's impairment due to 
degenerative disease of the lumbosacral spine was severe.  
The Board was interested in the underlining medical records 
that established the award and that were not in the veteran's 
VA claims folder.  In particular, SSA decision referred to 
records showing that x-rays performed in 1993 showed 
levoscolios and degenerative disc disease at the lumbosacral 
junction; and the record of a January 1995 consultative 
examination.  

In an August 1997 letter, one of the veteran's private 
physicians indicated that he was writing a letter on behalf 
of the veteran.  Therein it was noted that the veteran had 
been evaluated on 3 occasions since July, 24, 1997.  It was 
reported that the veteran had right knee pain, right hip pain 
and low back pain.  He had a history of degenerative joint 
disease, L5, S1 with bilateral radiculopathies.  It was noted 
that the veteran received VA disability for his low back 
problems.  The physician noted that, in addition to his 
degenerative joint disease in the low back, x-ray obtained at 
that center revealed that the veteran likely had bilateral 
degenerative joint disease of both hips; in addition to his 
back problems.  According to the veteran, those problems had 
become more frequent and severe in the past year.  It was 
noted that in addition to his arthritis, he had a history of 
coronary artery disease for which he was on medication.  

In an August 1997 letter, the veteran's private chiropractor 
wrote a letter and indicated that the veteran's diagnoses 
included lumbar levoscoliosis; lumbar vertebral body rotation 
posterior on the left (L1 through L5); degenerative arthritis 
at lumbosacral junction; sacral and lumbar subluxations; and 
that in the supine position, right iliac crest was 2.1 
centimeters higher than the left crest indicating probable 
chronic hypertonicity of the right thoracolumbar musculature.  
It was noted that, at the time of the report, the 
chiropractor had not had lateral lumbosacral radiographs to 
view, which the chiropractor expected to confirm lumbosacral 
disc degeneration and what appeared to be spondylolisthesis.  

In June 1998, the RO received the requested medical 
information relied on by SSA. SSA sent disability 
determination and transmittal sheets, a repeated copy of the 
fully favorable decision dated in August 1995 and over 250 
pages of medical documentation relied upon to support the 
veteran's SSA claim.  

The medical records consisted of many VA medical records 
which have been recited above, and private and VA medical 
records that had to do with many of the veteran's other 
ailments.  One record in particular showed that the veteran 
was seen in January 1995 by a private physician for 
complaints including for his back injury.  Upon physical 
examination, the physician stated that there was pain with 
motion of the back.  Straight leg raising was negative, and 
there was no paravertebral muscle spasm.  It was noted that 
the veteran had no difficulty getting on and off the 
examination table, and no difficulty heel & toe walking.  
There was no difficulty in squatting, and there was mild 
difficulty in hopping.  A neurological examination was done 
as well.  The assessment at the end of the physical 
examination was that the veteran injured his back 30 years 
prior and that on examination that day, there was pain with 
loss of motion.  There was decreased sensation in the lateral 
aspect of the left leg.  The reflexes were symmetrical, but 
decreased and there was no motor weakness.  He walked 
normally, but with a small-stepped gait.  

In July 1998, the veteran underwent a VA examination for 
peripheral nerves.  Therein it was noted that the veteran was 
in the service from 1960 to 1970.  He developed low-back pain 
in the service in 1964 or 1965.  It was noted that the 
veteran had not had any back surgery.  It was noted that at 
present the veteran had almost constant low-back pain which 
radiated down either leg, more son on the right, to the level 
of his ankle.  The veteran presently was able to walk 1/2 
block, stand and sit for 30 minutes, and lift and carry 50 
pounds.  The strength in his legs was poor.  The examiner 
reported that the veteran noted numbness in the right leg 
since he had arterial surgery in the right leg and thigh in 
April 1998.  

Neurologic examination revealed that the veteran's mental 
status was alert, cooperative and oriented to time, place and 
person.  The examiner wrote that the veteran showed no 
impairment of speech, memory, or thinking.  All cranial nerve 
function was intact.  The gait and station were normal.  
Motor system examination revealed that all muscle groups 
exhibited normal strength.  Tone and coordination were 
intact.  The calves measured 12 inches bilaterally.  The 
reflexes were symmetric.  Both plantar were flexor.  Sensory 
examination revealed decreased sensation in the saphenous 
nerve distribution distal to the area of incision in the 
right thigh.  The diagnoses were history of low back pain; 
history of sciatica; neuropathy, partial, right saphenous 
nerve secondary to vascular surgery, right femoral artery.  

In August 1998, the veteran underwent a VA examination of the 
spine.  Subjective complaints were that the veteran had 
constant pain in the lower back with radiation down the 
buttocks and legs, right more than left.  He could hardly 
lift anything or bend.  Heavy activity seemed to increase the 
pain and sometimes he could not even bend over to tie his 
shoes due to back pain.  That had been going on since 1964 
and it was slowly getting worse.  There was no history of 
flare up.  The examiner wrote that there was no history of 
back operation and at times he had to use a cane but no back 
brace.  

Medical history indicated that in 1964, while on a Naval 
ship, the veteran fell down a ladder and sustained lower back 
injury.  That was checked by the ship doctor and he was taken 
to the hospital where x-rays were taken and he was advised to 
go home.  For two or three weeks he had difficulty getting up 
and moving around and apparently back surgery was advised but 
was never done.  Ever since that time, the pain had been 
getting worse.  The examiner stated that, unfortunately, in 
1966, he was involved in a car accident when the driver hit 
another car.  As a result he injured his back and also was in 
the hospital for several days.  It was noted that the veteran 
gave a history of bypass surgery in 1994 and also in April 
1998 he had right sided femoral bypass graft with very little 
improvement.  

Physical examination revealed a healthy looking male who did 
not appear to be in any distress according to the examiner.  
He was of average build.  He had no back brace and there was 
a scar from heart surgery.  The examiner noted that the 
veteran's posture was good and equilibrium was normal.  
Lumbosacral spine examination showed alignment was 
satisfactory but that there was loss of lordotic nerve.  
There was no scoliosis or kyphosis.  Muscle tone was 
moderate.  There was tenderness in the lumbosacral area.  

Range of motion study revealed forward flexion up to 55 
degrees with complaint of pain, according to the examiner.  
Backward extension was up to 20 degrees when he started 
complaining of pain.  Right and left lateral flexion was 20 
degrees without any pain and right and left lateral rotation 
was 20 degrees also without any pain.  It was not possible to 
estimate the further limitation of motion during a flare-up.  

The examiner noted that both the lower limbs were equal in 
length.  Ankle pulses were very feeble and almost 
imperceptible.  Quadriceps muscle wasting was noted on the 
right side and sensation was dull according to the examiner.  
There was no edema.  All the reflexes were sluggish.  The 
straight leg raising was 45 degrees on either side with 
complaint of back pain but Lasegue test was negative.  

Diagnostic studies revealed that x-rays of the lumbosacral 
spine showed degenerative disc disease at L5, S1 level with 
spur formation and sclerotic narrowing of the disc.  There 
was also facet arthritis.  The examiner indicated that EMG 
study was reported as, "Normal conduction studies of the 
right lower extremity.  Normal EMG of both lower extremities 
and LS paraspinals."  

The examiner wrote the following diagnosis:  Chronic low back 
pain with degenerative arthritis and disc disease.  There is 
no evidence of lumbar radiculopathies.  

In November 1998, the RO issued a Supplemental Statement of 
the Case and explained therein the reason that the rating was 
not increased above 20 percent.  The RO noted the private 
examination reports from August 1997, the Social Security 
Records, and the VA examinations from July and August 1998, 
respectively.  Regarding the Social Security records, the RO 
determined that those records showed the veteran's primary 
disabilities to be heart disease and anxiety.  With that 
statement, and an analysis of the aforementioned evidence of 
record, the RO determined that a higher evaluation of 40 
percent was not warranted because the record did not show 
that the veteran had severe intervertebral disc syndrome with 
only intermittent relief from recurring attacks; and that the 
evidence did not demonstrate severe limitation of motion of 
the lumbar spine to warrant a higher evaluation of 40 
percent.   

In a December 1998 statement, the veteran indicated that he 
had been in pain since he fell and injured his back on board 
ship during service while in the Navy.  He stated that it was 
his understanding that if you got hurt and were in pain, it 
did not matter if it was certain bones or muscles that caused 
it, it was still pain.  In December 1998, the representative 
argued that the evidence of record supported an increased 
evaluation, and noted that the SSA decision of August 1985 
showed that the veteran was unable to lift over 10 pounds due 
to his back condition.  The representative argued that the 
diagnoses rendered at the July 1998 VA examination, of 
chronic low back pain with degenerative arthritis and disc 
disease, was consistent with a 40 percent rating under 
Diagnostic Code 5293, which the veteran was rated under since 
1992.  It was pointed out that since the 1992 rating 
decision, the rating board had referenced criteria for a 
higher rating under Diagnostic Code 5295.  In February 1999, 
the representative requested that all reasonable doubt be 
resolved in favor of the veteran.



II.  Analysis

In addition to the general law and regulations stated at the 
onset of this decision, the following law and regulations 
specific to the veteran's low back disability are applicable.  

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The appropriate 
diagnostic code for a back disorder is Diagnostic Code 5292 
wherein limitation of motion of the lumbar spine warrants a 
10 percent evaluation, if slight.  Moderate limitation of 
motion warrants a 20 percent evaluation, and severe 
limitation of motion warrants a 40 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

Under Diagnostic Code 5295, for lumbosacral strain, a 20 
percent evaluation requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldwaite's sign, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1998).

Under Diagnostic Code 5293, for intervertebral disc syndrome, 
a 20 percent evaluation applies if there are moderate; 
recurring attacks.  A 40 percent evaluation applies if 
disability is severe, with recurring attacks and intermittent 
relief.  A 60 percent evaluation for intervertebral disc 
syndrome is warranted if disability is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

The VA's regulations, under 38 C.F.R. § 4.40 and 4.45, 
recognize that functional loss of a joint may be result from 
pain on motion or use, when supported by adequate pathology.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Further, 
38 C.F.R. § 4.59, which addresses the rating of arthritis, 
recognizes that painful motion is an important factor of 
disability.

In a precedential opinion in December 1997, the VA Office of 
General Counsel held that because Diagnostic Code 5293 is 
based upon symptomatology which contemplates limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under that 
diagnostic code.  VAOPGCPREC 36-97 (December 12, 1997).  See 
also Johnson v. Brown, 9 Vet. App. 7 (1996).  As noted above, 
38 C.F.R. §§ 4.40 and 4.45 together make clear that pain, 
supported by pathology and behavior, must be considered 
capable of producing compensable joint disability.

The Board has reviewed the record in its entirety.  As 
indicated earlier, the veteran's low back disorder was 
originally rated under Diagnostic Code 5295 for lumbosacral 
strain, and now is rated 20 percent disabling under 
Diagnostic Code 5293 for intervertebral disc syndrome.  In 
order to warrant an increased evaluation for the veteran's 
service-connected low back disability the evidence needs to 
demonstrate symptomatology consistent with severe or 
pronounced intervertebral disc syndrome or severe lumbosacral 
strain.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5293, 5295.  

In that regard, it is noted that the provisions of 38 C.F.R. 
§ 4.14 (1998) essentially set out that the same functional 
impairment should not be evaluated based on two different 
diagnostic codes (the avoidance of pyramiding); however, that 
provision does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  Although the veteran may be 
evaluated under each of those codes in conjunction with 38 
C.F.R. §§ 4.40, 4.45, he may not be evaluated both under 
Diagnostic Code 5293 and Diagnostic Code 5292 or 5295, as 
such would violate the rule against pyramiding, constituting 
evaluation of an identical manifestation (loss of motion) 
under two different diagnoses.  See Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  The Board determines that the 
veteran is entitled to an increased evaluation for his low 
back disorder based on symptomatology indicative of a severe 
intervertebral disc syndrome disability.  

Under Diagnostic Code 5293, the veteran's symptomatology 
meets the criteria for a 40 percent evaluation.  Examinations 
continue to reveal evidence of pain on motion, and the 
diagnostic test findings are generally consistent with a 
diagnosis of intervertebral disc syndrome.  The veteran 
continues to experience recurring attacks to the point that 
the VA examiner in August 1998 indicated in the diagnosis 
that the veteran had chronic low back pain in conjunction 
with his arthritis and disc disease.  The attacks, in the 
form of chronic pain, have been reported by the veteran at 
each examination that he has undergone, both private and VA, 
in the past few years; and he testified to the same at his 
personal hearing in April 1996.  

The medical evidence, however, is somewhat inconsistent with 
regard to the presence and degree of any radicular 
symptomatology.  The RO changed the characterization of the 
veteran's disorder to include radiculopathies found on 
private examination in July 1996, but the examiner at the 
August 1998 VA examination indicated that there was no 
evidence of lumbar radiculopathies.  Then, it appears from 
the July 1998 VA neurological examination, that the veteran 
has decreased sensation in the leg, but that it is due to 
vascular surgery.  Actual evidence of spasm has not been 
recently noted upon examination, but during the veteran's 
testimony he described that his pain was that of his muscles 
tightening. 

Based on the above, the record fails to show that the veteran 
experiences persistent neurologic symptomatology with only 
intermittent relief consistent with pronounced intervertebral 
disc syndrome warranting an evaluation of 60 percent under 
Diagnostic Code 5293.  Rather, the veteran's stated history 
in conjunction with his testimony and the medical evidence of 
record shows that he suffers from recurrent attacks, in the 
form of chronic pain, with some relief between episodes.  The 
Board therefore finds that the evidence is at least in 
relative equipoise with regard to whether the veteran's 
disability meets the 40 percent evaluation under Diagnostic 
Code 5293 based on severe disc syndrome.  It is in relative 
equipoise because the veteran's continuing disability is 
primarily manifested by complaints of pain, as opposed to 
neurological components, and there is only some occasional 
radiculopathy with limitation of motion.  

Although the veteran has evidenced some symptoms arguably 
consistent with a 20 percent evaluation under Diagnostic Code 
5295, under which he was formerly rated, he has not shown any 
listing, marked limitation of forward bending, or abnormal 
mobility on forced motion to warrant a 40 percent evaluation 
under that code.  Also relevant is the provision governing 
evaluations based on limitation of motion of the lumbar 
spine.  But, based solely on objective measurements of 
limitation of motion, as seen at the August 1998 VA 
examination, the veteran would not warrant an increased 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5292.

In conclusion, the Board has considered the objective 
findings in conjunction with the veteran's documented 
functional impairment due to pain, as evidenced by pain on 
motion and tenderness in the muscles as putting the case in 
equipoise.  Consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4 (1998), whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Based on the entire clinical picture, including 
the frequency, duration and severity of the veteran's 
reported symptoms, and consideration of pain and functional 
impairment with objective evidence of arthritic changes, 
spasm, and limitation of motion, the Board concludes that the 
requirements for a 40 percent evaluation for chronic lumbar 
strain with degenerative arthritis and L5-S1 disc space 
narrowing and with bilateral lumbar radiculopathies have been 
met.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5293.  See generally, DeLuca v. Brown, 8 Vet. App. 202, 
205-06 (1995); 38 C.F.R. §§ 4.40, 4.45.  As stated earlier, 
absent a finding of pronounced neurological involvement of 
the lower back, a 60 percent evaluation under Diagnostic Code 
5293 is unwarranted. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

ORDER

An increased evaluation of 40 percent for a low back 
disability, characterized as chronic lumbar strain with 
degenerative arthritis and L5-S1 disc space narrowing and 
with bilateral lumbar radiculopathies, is granted, subject to 
the provisions governing the payment of monetary benefits.




		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

- 20 -


- 1 -


